695 N.E.2d 920 (1998)
In the Matter of Don G. BROOKS.
No. 47S00-9708-DI-433.
Supreme Court of Indiana.
June 11, 1998.
Order Amending Decision, June 24, 1998.
ORDER ACCEPTING RESIGNATION
Comes now Don G. Brooks, an attorney admitted to the practice of law in this state in 1965, and tenders to this Court his Affidavit of Resignation from the Bar of this state.
And this Court, being duly advised, now finds that the tendered Affidavit of Resignation meets the requirements of Ind.Admission and Discipline Rule 23, Section 17. We find further that the affidavit should be accepted and, accordingly, that Mr. Brooks' name should be removed from the Roll of Attorneys.
IT IS, THEREFORE, ORDERED that Don G. Brooks' Affidavit of Resignation from the Bar of this state is accepted. Accordingly, the Clerk of this Court is directed to removed Mr. Brooks' name from the Roll of Attorneys. All pending attorney disciplinary proceedings against Mr. Brooks are hereby dismissed as moot.
All Justices concur.

ORDER AMENDING ORDER ACCEPTING RESIGNATION
On June 11, 1998, this Court issued an Order accepting an Affidavit of Resignation from the Bar of this state, tendered by the respondent, Don G. Brooks.
We now find that the respondent's resignation from the Bar of this state should be accepted, effective July 31, 1998. In all other respects, this Court's June 11, 1998, Order is to remain in full force and effect.
IT IS, THEREFORE, ORDERED that Don G. Brooks' Affidavit of Resignation from the Bar of this state is accepted, effective July 31, 1998. This Court's June 11, 1998, Order accepting his resignation is hereby amended accordingly. The Clerk of this Court is directed to remove Mr. Brooks' name from the Roll of Attorneys on July 31, 1998.